                                                                          MORGANLEt,IIS 1.,IASH DC                                           PAGE   02/02
06/18/2019      15:50             06
                 Case      1:17-cv-06261-VM-DCF Document 88 Filed 06/20/19 Page 1 of 1



             Morgan Lewis                                                                                     {!SOC SONY                                    I
                                                                                                              D<>CUMENT
                                                                                                              ELECTRONICALLY FILED                          I
             J. Kevin Fee
             Partner
                                                                                                              DOC      #:__,,_~_-'---,~,__'-4-;-;-_,J---:-_ J
                                                                                                              DA TE Fll,E,D:~
             -~ 1.202. 739.53S3
             kevl n. fee@mo rgonlcw is.com                                                                                 -·•'




             June 18, 2019

             VIA FAX

             Honorable Victor Marrero
             United States District Court
             Southern District of New York
             500 Pearl Street, Ste. 1040
             New York, NY 10007
             Re:         Request to File Memorandum of Law, SupplementaJ Statement of Undisputed
                         Material Facts, and Certain Exhibits Under Seal in International Code Council, Inc.
                         et al. v. UpCodes Inc. et al., Civil Action No. l: l 7-cv-6261-.TFK-DCF

              Dear Judge Marrero:

              I write on behalf of International Code Council, Inc. ("ICC") in the above referenced matter.
              Responses to the parties' motions for summary judgment are due June 28, 2019. ICC's
              motion and supporting papers summarize, quote, and attach deposition testimooy and
              documents that have been designated Confidential and Highly Confidential - Attorneys'
              Eyes Only pursuant to the protective order entered by the Court. ECF No. 27. Accordingly,
              ICC respectfully requests permission to file its Memorandum of Law, Supplemental
              Statement of Undisputed Material Facts, and certain exhibits under seal.

              Sincerely,



         Jdr                             rR-;;;-'--€_-E,-.,-tt....<1..1 - - - - - - - - - - - - - : - - - - - - -




                                                                            Morgan, Lewis & Bockius                  LLP

                                                                            11 ll Penn,,;yfvJn;~ Jl.1J>(>nui::, NW
                                                                            wasn/ngton, DC 20004                             0 +J.20:'..739.3000
                                                                            United StJt:£S                                   0 +1.202.739.3001
